DETAILED ACTION
The present Office Action is responsive to the Amendment received on June 7, 2021.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 11 and 20 are canceled.
Claims 21 and 22 are new.
Rejoinder
Claims are free of prior art and allowable. The species requirement effectively withdrawn claims 13-17, as set forth in the Office action mailed on October 2, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). 
Claims 13-17, directed to non-elected species are no longer withdrawn from consideration therefore.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 103
The rejection of claim 1-10, 12 and 18-20 under 35 U.S.C. 103 as being unpatentable over Nolan et al. (US 2010/0151472, published June 17, 2010) in view of Storhoff et al. (US 2009/0111094 A1, published April 30, 2009), made in the Office Action mailed on June 7, 2021 is withdrawn in view of the arguments presented in the Amendment received on September 1, 2021.
Conclusion
	The prior art does not teach or suggest detecting an analyte via use of a target-specific binding partner comprising a docking strand, with an intermediary strand (i.e., imager strand) which comprises a nucleic acid strand at one end and an antigen in the form of peptide or protein, and an antigen specific binding partner linked to a label, wherein the antigen specific binding partner is specific for the antigen of the imager strand, in a sandwiched detection format shown below (reproduced from Figure 1A):

    PNG
    media_image1.png
    257
    876
    media_image1.png
    Greyscale

	The closest prior art is provided by Wallace et al. (US 2007/0009914 A1, published January 11, 2007), wherein the artisans disclose a method of detecting analyte via the below structure (Fig. 1):

    PNG
    media_image2.png
    352
    612
    media_image2.png
    Greyscale
As seen, while the target specific binding partner (130) comprises a nucleic acid strand (i.e., docking strand 140), the label construct is directly bound to the target-specific 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        November 3, 2021
/YJK/